    Case 5:19-cv-00055-TKW-MJF Document 83-1 Filed 04/28/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF FLORIDA
                     PANAMA CITY DIVISION



RESTORE ROBOTICS LLC,
RESTORE ROBOTICS REPAIRS LLC,
and CLIF PARKER ROBOTICS LLC,

                       Plaintiffs,      Civil Case No. 5:19-cv-55-TKW-MJF

     v.

INTUITIVE SURGICAL, INC.,

                       Defendant.

INTUITIVE SURGICAL, INC.,

                 Counterclaimant,

     v.

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

           Counterclaim Defendants.


             JOINT STIPULATION AS TO AUTHENTICITY

     Plaintiffs and Counterclaim Defendants Restore Robotics LLC and Restore

Robotics Repairs LLC and Plaintiff Clif Parker Robotics LLC (collectively

“Restore”) and Defendant and Counterclaim Plaintiff Intuitive Surgical, Inc.
    Case 5:19-cv-00055-TKW-MJF Document 83-1 Filed 04/28/21 Page 2 of 4




(“Intuitive”), by and through their respective undersigned counsel, hereby stipulate

as follows:

      1.      All documents and electronically stored information produced in the

litigation are authentic, except as follows:

              a.    Documents and electronically stored information that contain

handwriting, other than a signature, the authorship of which has not been previously

established in a deposition or discovery responses; and

              b.    Documents and electronically stored information that are

compiled in a manner in which they were neither produced nor created.

      2.      As it relates to any document described in the exceptions contained in

Paragraphs 1.a. and 1.b. above, the parties reserve the right to offer the document or

electronically stored information into evidence and/or object to its admission into

evidence on the basis of authenticity.

      3.      The parties do not intend to waive, and hereby reserve, their rights to

object to the admissibility of any document or electronically stored information on

grounds other than authenticity.

      IT IS SO STIPULATED.

      Dated: April 28, 2021.


                                         /s Jeff Berhold
                                           2
Case 5:19-cv-00055-TKW-MJF Document 83-1 Filed 04/28/21 Page 3 of 4




                              Jeffrey L. Berhold*
                              Georgia Bar No. 054682
                              JEFFREY L. BERHOLD, P.C.
                              1230 Peachtree Street, Suite 1050
                              Atlanta, GA 30309
                              (404) 872-3800 (telephone)
                              jeff@berhold.com

                              COUNSEL FOR PLAINTIFFS

                              *Admitted Pro Hac Vice

                              /s/ Allen Ruby
                              ALLEN RUBY (Pro Hac Vice)
                              ALLEN RUBY, ATTORNEY AT LAW
                              Change in Address Filing Forthcoming

                              LANCE A. ETCHEVERRY (Pro Hac Vice)
                              SKADDEN, ARPS, SLATE,
                                MEAGHER & FLOM LLP
                              525 University Avenue
                              Palo Alto, CA 94301
                              Tel: (650) 470-4500
                              lance.etcheverry@skadden.com

                              KAREN HOFFMAN LENT (Pro Hac Vice)
                              MICHAEL H. MENITOVE (Pro Hac Vice)
                              SKADDEN, ARPS, SLATE,
                               MEAGHER & FLOM LLP
                              One Manhattan West
                              New York, NY 10001
                              Tel: (212) 735-3000
                              karen.lent@skadden.com
                              michael.menitove@skadden.com

                              DAVID L. McGEE
                              Fla. Bar No. 220000
                              BEGGS & LANE, RLLP
                                 3
Case 5:19-cv-00055-TKW-MJF Document 83-1 Filed 04/28/21 Page 4 of 4




                              501 Commendencia Street
                              Pensacola, FL 32502
                              Telephone: (850) 432-2451
                              dlm@beggslane.com

                              MICHAEL S. BAILEY (Pro Hac Vice
                              application forthcoming)
                              1440 New York Avenue, N.W.
                              Washington, D.C. 20005
                              Tel: (202) 371-7000
                              michael.bailey@skadden.com

                              COUNSEL FOR DEFENDANT
                              INTUITIVE SURGICAL, INC.




                                 4
